                                                         JUDGE RICHARD A. JONES
 1
                                           MAGISTRATE JUDGE MARY ALICE THEILER
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7
     MARLOW EGGUM,                              ) No. CV14-1328-RAJ-MAT
 8                                              )
                     Petitioner,                )
 9                                              ) ORDER LIFTING STAY
               v.                               )
10                                              ) (PROPOSED)
     JEFFREY UTTECHT,                           )
11                                              )
                     Respondent.                )
12                                              )
13          The Court has reviewed the joint motion by the Petitioner and Respondent, and
14   the records and files therein,
15          It is NOW ORDERED that the stay is lifted.
16          DATED this 9th day of January, 2019.
17
18                                                  A
                                                    Mary Alice Theiler
19                                                  United States Magistrate Judge
     Presented by,
20
21   s/ Ann K. Wagner
     Assistant Federal Public Defender
22   Attorney for Marlow Eggum
23
24
25
26

                                                              FEDERAL PUBLIC DEFENDER
       ORDER LIFTING STAY                                        1601 Fifth Avenue, Suite 700
       (Marlow Eggum, CV14-1328-RAJ-MAT) - 1                       Seattle, Washington 98101
                                                                              (206) 553-1100
